Mr. Justice Schaefer delivered the opinion of the court: On May 4, 1953, three separate indictments charging the defendant, Emanuel M. Gary, with robbery were returned in the criminal court of Cook County. The defendant pleaded guilty to all three indictments. Judgment was entered on the plea to the first indictment and he was sentenced to a term of not less than one year nor more than a year and a day in the penitentiary. He was admitted to probation for a period of five years on each of the other two charges. On January 25, 1957, defendant’s probation was revoked and judgments were entered on the two charges, imposing concurrent sentences of not less than one nor more than twenty years. He prosecutes this writ of error from those judgments. Section 15 of the Probation Act gives the appellate courts jurisdiction to review “any order changing, modifying or terminating the probation period.” (Ill. Rev. Stat. 1961, chap. 38, par. 798.) The effect of this provision is to deny the jurisdiction of this court to review those orders, even if constitutional issues are raised. People v. Kostaken, 10 Ill.2d 549. The cause is therefore transferred to the Appellate Court for the First District. Cause transferred.